Citation Nr: 9902398	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-51 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
lumbosacral strain with degenerative disc disease (DDD), 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a tender scar 
from a right-sided thoracotomy for removal of leiomyoma of 
the esophagus, currently rated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1995.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.  

2.  Recurrent lumbosacral strain with DDD is manifested by no 
more than a moderate limitation of motion with subjective 
complaints of pain resulting in no additional functional 
impairment; sensory perception was intact over the buttocks 
and down each lower extremity.  

3.  Manifestations of the thoracotomy scar include a well 
healed 30-cm in length scar in the 6th right interspace.  The 
scar is quite tender to palpation and stretching movements of 
the right upper extremity that severely aggravates the pain.  

4.  Residuals of a fracture of the right wrist are 
characterized by history only.  The veteran reports pain with 
any movement, but at the most recent examination, the 
examiner found that this fracture was completely healed and 
asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for recurrent lumbosacral strain with DDD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5292, 5293, 5295 (1998).  

2.  The criteria for a rating in excess of 10 percent for a 
service-connected thoracotomy scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.102, 
3.321, 4.3, 4.7, DCs 7803, 7804, 7805 (1998).  

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected residuals of a right 
wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, DCs 5214, 
5215 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veterans claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Factual Background

Service medical records include numerous references to low 
back problems beginning in the late 1970s.  The appellant was 
placed on profile on various occasions throughout his 
military service due to back complaints.  The record also 
reflects that in 1981, he underwent resection of a benign 
medial mediastinal mass.  In 1982, a computerized tomography 
(CT) scan reflected a central disc protrusion at the L4-L5 
level.  The veteran was advised to have surgery.  In 1983, he 
was seen with a complaint of persistent pain of the right 
chest following the thoracotomy for leiomyoma of the 
esophagus.  In 1995, he fractured his scaphoid when he fell 
off of a ladder.  This fracture was casted for several weeks.  

Upon VA examination in October 1995, the veteran reported low 
back pain.  Examination of the back showed flexion to 90 
degrees, extension to 20 degrees, lateral flexion to 20 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  Straight leg raising was negative to 90 
degrees.  The reflexes were 3+ and equal in the knee jerks, 
and 2+ and equal in the ankle jerks without accentuation.  
Sensation was totally intact in the lower extremities.  He 
did have a slight increase in the lumbar curve and mild 
paravertebral muscle spasm bilaterally in the lumbar area.  
The final diagnoses included recurrent lumbosacral strain 
with lumbar paravertebral muscle spasm, no true 
radiculopathy, and no evidence of arthritis in the lumbar 
spine.  

At the October 1995 examination, the veteran reported 
continued pain in the area of the thoracotomy incision.  The 
scar was painful with strenuous activity.  He had pain in the 
area of the thoracotomy incision that was along the fourth 
rib.  The scar measured 16 inches in length and was well 
healed.  He had some decreased sensation beneath the right 
nipple secondary to the incision, but he was able to abduct 
his shoulder completely to 180 degrees.  The scar measured 16 
inches and was described as well healed.  There was some 
decreased sensation beneath the right nipple secondary to the 
incision.  Final diagnoses included right-sided thoracotomy 
for removal of a leiomyoma of the esophagus with no evidence 
of recurrence and with decreased sensation distal to the 
thoracotomy incision and limitation of motion the arm in the 
past, with no limitation of motion of the arm at the time of 
this examination.  There was pain in the area of the 
thoracotomy incision with strenuous activity utilizing the 
right arm.  

The VA examination reflected some limitation of motion of the 
right wrist as a result of his inservice fracture.  Flexion 
and extension were to 45 degrees with normal ulnar radial 
deviation.  There did not appear to be any arthritic change 
occurring secondary to the fracture.  

Upon rating decision in November 1995, service connection was 
established for recurrent lumbosacral strain and a 10 percent 
rating was assigned.  Additionally, service connection was 
established for a tender scar from the right-sided 
thoracotomy for removal of leiomyoma of the esophagus and for 
residuals of a right wrist fracture.  A percent rating was 
assigned for the scar and a noncompensable rating was 
assigned for the right wrist disability.  

Subsequently submitted private records from 1996 essentially 
show treatment for the veterans low back complaints.  
Specifically, the veteran was seen in February 1996 for DDD 
with recurrent lumbosacral pain.  In May 1995, he was seen 
with complaints of a 20-year history of intermittent low back 
pain.  In August 1996, he reported increased pain.  He was 
noted to have positive muscle guarding and palpable spasm.  
He had been in physical therapy since February 1996.  In 
September 1996, he was in obvious discomfort due to his low 
back complaints.  He also reported that his thoracotomy scar 
site was tender.  His complaints continued when seen in 
November 1996.  

Upon rating decision in January 1997, the 10 percent 
evaluation for the veterans low back disorder was increased 
to 20 percent.  A 10 percent evaluation for the thoracotomy 
scar was confirmed and continued, as was the noncompensable 
rating for the right wrist fracture residuals.  

Upon additional VA examination in January 1998, the veteran 
reported that he had been recommended to have back surgery 
during service, but that a second opinion had recommended 
conservative treatment.  Now, the low back was constant and 
occasionally severe.  For example, during a period of 
sneezing the veteran was ultimately confined to bed rest for 
two weeks.  There was recurrent radiculopathy down the right 
leg about twice per month.  He had received extensive 
physical therapy and was now under the care of a private 
physician who had also prescribed several courses of physical 
therapy.  Prolonged sitting and standing aggravated his low 
back pain.  Walking over four city blocks aggravated his low 
back pain.  Ascending stairs severely aggravated the back 
pain, but descending stairs created no problem.  

As to his thoracotomy scar, the veteran reported pain and 
tenderness over the scar site, but no further problems with 
dysphagia and related chest pain.  The tenderness in the scar 
was aggravated by certain twisting movements, heavy lifting, 
deep breathing, and by stretching movements of the upper 
extremities.  Typing for 15 to 20 minutes aggravated the pain 
over the right chest.  

The examiner noted that the veterans medical history 
included a fracture of the right wrist, approximately 1½ 
years earlier.  After the cast was removed, the fracture was 
apparently healed and was now completely asymptomatic.  

Upon physical examination, the veteran ambulated easily 
without a limp.  There was normal curvature to the lumbar 
spine without palpable tenderness and without any sciatic 
notch tenderness.  Straight leg raising was positive at 50 
degrees on the right and negative at 90 degrees on the left.  
The veteran was 14 inches from toe touching.  Forward flexion 
was at 50 degrees and this produced right-sided lumbar pain 
with moderate bilateral paraspinous spasm from L1 through L5.  
Backward extension at 10 degrees produced the same pain and 
spasm.  Lateral flexion to the left at 40 degrees was 
painless, but positive at 30 degrees producing again the 
right-sided lumbar pain and minimal spasm, most marked on the 
right.  Rotation to the left was at 20 degrees and produced 
some mild lumbar pain and minimal spasm.  Rotation was at 35 
degrees to the right and painless.  Sensory perception over 
the buttocks and down each lower extremity was normal.  

As to the thoracotomy scar, the examiner reported that the 
scar was well-healed and 30 cm in length in the 6th right 
interspace.  The scar was quite tender to palpation and 
stretching movements of the right upper extremity severely 
aggravated the pain, which was described as somewhat deep 
beneath the scar.  

The final diagnoses were chronic low lumbar strain with 
reduced range of motion, moderate paraspinous spasm, chronic 
persistent pain with radiculopathy down the right leg to the 
right foot with intact sensory perception and with a history 
of herniated nucleus pulposus in the military at the level of 
L4-L5; fracture of the right navicular bone, remote and 
asymptomatic; and right thoracotomy scar, which was tender to 
palpation and deep seated pain in any stretching movements of 
the right upper extremity.  

In April 1998, the RO confirmed and continued the disability 
ratings as to the issues on appeal.  

Pertinent Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veterans 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41 (1998).  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1998).  The factors of disability affecting joints 
are reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45 (1998).  When a 
diagnostic code provides for compensation based solely on 
limitation of motion, the provisions of §§ 4.40 and 4.45 must 
be considered, and examination upon which evaluations are 
based must adequately portray the extent of functional loss 
due to pain on use or due to flare-ups.  DeLuca, supra.  

Analysis

Recurrent Lumbosacral Strain with DDD

The DCs relevant to this disorder include 5292 which provides 
that slight limitation of motion of the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted for severe limitation of 
motion.  

Also for application is DC 5293 which provides that 
postoperative and cured intervertebral disc syndrome warrants 
a noncompensable rating.  For a 10 percent evaluation, mild 
intervertebral disc syndrome must be shown.  Moderate 
intervertebral disc syndrome with recurrent attacks warrants 
a 20 percent evaluation.  Severe intervertebral disc syndrome 
with recurring attacks with intermittent relief, warrants a 
40 percent evaluation.  For a 60 percent rating 
intervertebral disc syndrome must be pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle, jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

Under DC 5295, lumbosacral strain with slight subjective 
symptoms only, warrants a noncompensable rating.  For a 10 
percent evaluation, there must lumbosacral strain with 
characteristic pain on motion.  For a 20 percent rating, 
there must be muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
For a 40 percent rating, there must be severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaites sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritis changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board has reviewed the entire evidentiary record and 
notes that the most probative evidence is the recent VA 
examination from 1998.  That report, as well as the other 
post service records, is negative for evidence of any spinal 
listing or positive Goldthwaites sign.  The veteran does 
evidence some limitation of motion of the spine, however, 
such is not shown to be marked or severe.  Specifically, the 
evidence reflects that there is some restricted motion due to 
pain.  In fact at the 1998 VA examination, it was noted that 
forward flexion at 50 degrees produced right-sided lumbar 
pain as did left lateral flexion at 30 degrees and rotation 
to the left at 20 degrees.  While the veteran does not 
evidence any abnormal mobility on forced motion, it is shown 
that he has a slight loss of lateral spine motion, which is 
considered in the application of the 20 percent evaluation.  

The Board also notes that although the veteran continues to 
complain of pain with certain movements, his evidenced range 
of motion of the lumbar spine is not shown to be severe so as 
to warrant the assignment of a 40 percent evaluation.  At the 
1998 VA examination, as evidenced above, the veteran 
exhibited 50 degrees of forward flexion out of a full 95 
degrees.  Thus, severe limitation of flexion was not 
demonstrated.  Similarly, lateral flexion was only slightly 
limited.  The degree of limitation simply does not rise to 
the level which the Board considers to be severe.  

The Board must, however, with respect to the applicable DCs 
include a discussion of the potential impact of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, pertaining to pain on use and functional 
impairment.  The veteran has consistently complained of pain 
in his lower back, exacerbated with certain movements to 
include sitting or standing.  He reported twice monthly 
radiculopathy into the right leg and aggravation of his low 
back pain after walking 4 city blocks, and as evidenced 
above, there is some pain with motion of the low back.  The 
examination report reflects, however, that the veteran 
ambulated easily without a limp, and there was no lumbar 
spine tenderness to palpation.  The examination report is 
absent notation of any atrophy, swelling, weakness, or 
sensory impairment.  The Board emphasizes the veterans 
ability to perform the normal actions required to ambulate.  
DC 5295 includes contemplation of symptoms such as decreased 
motion and spasm; DC 5292 contemplates disability based on 
limitation of motion; and DC 5293 contemplates characteristic 
pain on motion.  Even with consideration of his reported 
pain, the veterans symptoms do not warrant assignment of a 
40 percent evaluation under these codes.  The veteran 
evidences no additional significant functional impairment as 
a result of pain caused by his service-connected disability; 
rather, his limitations on activities are consistent with the 
type of disability contemplated in the assigned 20 percent 
evaluation, having considered the effects of limitation of 
motion, spasm, and other residuals from lumbar strain.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

Also notably, there has been no report of a fracture of the 
vertebra or of ankylosis of the spine.  Thus, DCs 5285, 5286, 
and 5289 need not be discussed.  

In making this evaluation, consideration was given to the 
potential application of the provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran has raised them.  In 
particular, the Board notes that the evidence discussed above 
does not suggest that the veteran's low back disorder 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  For example, this disability has not required 
frequent periods of hospitalization.  Any interference with 
employment is adequately contemplated in the assigned rating.  

Tender Scar from a Right-Sided Thoracotomy for Removal of 
Leiomyoma of the Esophagus

The veterans service-connected scar is currently rated as 10 
percent disabling under DC 7804.  This rating contemplates an 
evaluation of 10 percent for scars that are superficial or 
tender and painful on objective demonstration.  Under DC 
7803, superficial and poorly nourished scars with repeated 
ulceration, warrant a 10 percent evaluation.  DC 7805 
provides that scars may also be rated on any limitation of 
function of the part affected.  

In this case, the evidence is against the veterans claim for 
a rating in excess of 10 percent for his service-connected 
thoracotomy scar.  While the veterans scar is tender and 
aggravated by certain twisting movement, heavy lifting, deep 
breathing and stretching movements of the upper extremities, 
the veteran is already in receipt of the maximum rating for 
such a condition.  To receive an increased evaluation, the 
evidence would have to functional impairment of a body part.  
Such functional impairment is not demonstrated.  As such, the 
preponderance of the evidence is against an increased rating 
for the veterans service-connected thoracotomy scar.  

In making this evaluation, consideration was given to the 
potential application of the provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran has raised them.  In 
particular, the Board notes that the evidence discussed above 
does not suggest that the veteran's thoracotomy scar presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  This disability has not required frequent periods of 
hospitalization.  Any interference with employment is 
adequately contemplated in the assigned rating.  

Residuals of a Right Wrist Fracture

A 10 percent evaluation is warranted for the wrist if 
dorsiflexion is limited to less than 15 degrees, or palmar 
flexion is limited in line with the forearm.  38 C.F.R. 
§ 4.71a, including DC 5215 (1998).  

38 C.F.R. § 4.71 (1998) provides that full wrist dorsiflexion 
(extension) is to 70 degrees.  Full wrist palmar flexion is 
to 80 degrees.  Full wrist ulnar deviation is to 45 degrees, 
and full wrist radial deviation is to 20 degrees.  

The Board notes that the veteran has provided statements that 
he experiences painful motion with any type of wrist 
movement.  As reported earlier, the Court has held that the 
VA must consider the applicability of regulations relating to 
pain.  Schafrath, supra.  In this case, however, while the 
veteran showed slight limitation of wrist motion in 1995, at 
a more recent examination in 1998, the wrist fracture was 
described as healed, and completely asymptomatic.  The 
Boards review of the clinical evidence does not support a 
compensable evaluation since the examiner has reported that 
the wrist is healed and asymptomatic.  Thus, there is no 
objective support for the wholly subjective complaint of 
pain.  Absent such objective support, there is no basis to 
award compensation benefits simply because there is a 
subjective complaint of pain in the record.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

The Board has also reviewed the other rating code applicable 
to wrist disability to determine whether the veteran would be 
entitled to a compensable evaluation under DC 5214.  This 
code is not application in this case as the clinical findings 
of record have not shown any evidence of ankylosis.  On the 
contrary, the evidence shows that the veterans wrist 
fracture has healed without residuals.  

As before, the Board has considered the provisions of 38 
C.F.R. Parts 3 and 4, whether or not the veteran has raised 
them.  In particular, the Board notes that the evidence 
discussed above does not suggest that the veteran's right 
wrist disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards, so as to warrant the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (1998).  Currently this disorder is asymptomatic.  


ORDER

An increased rating for service-connected recurrent 
lumbosacral strain with DDD is denied. 

An increased rating for residuals of a tender scar from a 
right-sided thoracotomy scar for removal of a leiomyoma of 
the esophagus is denied.  

An increased rating for residuals of a fracture of the right 
wrist is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
